Citation Nr: 9900346	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to a compensable evaluation for a traumatic 
scar above the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had nine years and one month active service, 
including active service from January 1971 to June 1978.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


REMAND

The veteran seeks service connection for a seizure disorder 
he attributes to a head injury.  During a February 1996 VA 
examination, a VA examiner, with respect to the issue of the 
etiology of a seizure disorder, indicated that he was not 
able to conclusively associate the veterans seizures with a 
head injury.  The examiners opinion reflects the application 
of an inappropriate standard, the relevant inquiry being 
whether it is at least as likely as not that the veterans 
seizure disorder is related to a history of a head injury in 
service.  The examiners opinion, therefore, requires 
clarification.  

The veteran also seeks an increased evaluation for a scar 
over the right eye.  During a hearing in December 1996, the 
veteran indicated that the scar was sensitive.  Although 
during a February 1996 VA examination, an examiner described 
the scar as being three centimeters in length, he did not 
provide any findings as to whether the veterans scar was 
tender or painful on objective demonstration.  Scars may be 
rated as 10 percent disabling if they are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  They may also be assigned a compensable 
evaluation, if moderately disfiguring.  In order to properly 
evaluate the veterans disability a new examination is 
warranted in order to determine the precise character of the 
veterans scar. 

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded an 
examination to ascertain the etiology of 
a seizure disorder.  After reviewing the 
claims file, including the results of the 
February 1996 VA examination, the 
examiner is requested specifically to 
indicate whether it is at least as likely 
as not that a seizure disorder is 
etiologically related to a head injury in 
service.  The claims file must be made 
available to the examiner for review.  

2.  The veteran should be afforded an 
examination to ascertain the precise 
symptomatology associated with a scar 
over the right eye.  The examiner should 
describe the scar, including its size, 
shape, and location, and indicate whether 
it is tender and painful on objective 
demonstration, whether it is poorly 
nourished with repeated ulceration, and 
the extent to which, if any, the scar is 
disfiguring.  The examiner should also 
indicate whether the scar results in any 
interference with function.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.






		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
